DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 was filed on the application filing date of 8.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0022 Line 6 of the Specification “which has left and right1s” should be revised to correct an obvious scrivener’s error.
Appropriate correction is required.
Claim Objections
Claims 1 objected to because of the following informalities:  
In Claim 1 Line 3 “the vehicle” should be revised to “the agricultural vehicle” to ensure proper antecedent basis while using terminology consistent with that which is used in Claims 1-9.
In Claim 10 in Line 3 “the vehicle” should be revised to “the agricultural vehicle” to ensure proper antecedent basis while using terminology consistent with that which is used in Claims 10-17.
In Claim 11 in Line 1 “the composite tube” should be revised to “the longitudinal composite tube” to ensure proper antecedent basis while using terminology consistent with that which is used in Claims 10 and 12.
In Claim 11 in Line 2 “the non-composite chase member” should be revised to “the non-composite chase” to ensure proper antecedent basis while using terminology consistent with that which is used in Claims 10 and 15
In Claim 20 in Line 1 “the composite tube” should be revised to “the longitudinal composite tube” to ensure proper antecedent basis while using terminology consistent with that which is used in Claim 18.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “mounting structure” and “first mounting structure” correspond to the disclosure in paragraph 0031 line 1, " The shown first extrusion 180 includes a first rail 190 for clipping nozzle bodies”.  The “second mounting structure” corresponds to the disclosure in paragraph 0032 lines 2-4, “The first extrusion 180 includes a second rail 220.  The second rail 220 is used for attaching a cap”.  Based on the disclosure and the claims as a whole the examiner interprets “mounting structure” in Claims 4, 6, and 10, “first mounting structure” in Claim 18 and “second mounting structure” in Claims 15 and 18 to be rails.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it states “wherein the longitudinal chase member further includes a mounting structure” (Lines 1-2) and there is improper antecedent basis for the limitation “the longitudinal chase member” in the claim.  It is not clear if “the longitudinal chase member” is “the longitudinal chase” from Claim 1 (Line 7) from which it depends, or something else.  For the purpose of examination, Claim 4 Lines 1-2 will be interpreted to state “wherein the longitudinal chase further includes a mounting structure”.
Claims 5 depends on Claim 4, therefor it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 6 is indefinite because it states “wherein the longitudinal chase member further includes a mounting structure” (Lines 1-2) and there is improper antecedent basis for the limitation “the longitudinal chase member” in the claim.  It is not clear if “the longitudinal chase member” is “the longitudinal chase” from Claim 1 (Line 7) from which it depends, or something else.  For the purpose of 
Claims 7 depends on Claim 6, therefor it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The term “substantially similar to” in Claim 10 (Lines 9-10) is a relative term which renders the claim indefinite.  The term “substantially similar to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if “substantially similar to” is equal to, within 1%, within 2%, or within some other percentage, and thus the examiner cannot determine the metes and bounds of the claims.  For the purpose of examination “substantially similar to” in Lines 9-10 will be interpreted to mean “equal to”.  
Claim 10 is also indefinite because it states “a plurality of nozzle bodies, each of the plurality of nozzle bodies coupled to one of the mounting structures” (Lines 15-16) and it is not clear if each nozzle body of the plurality of the nozzle bodies is coupled to one of the mounting structures or not.  For the purpose of examination Lines 15-16 will be interpreted to state “a plurality of nozzle bodies, each nozzle body of the plurality of nozzle bodies coupled to one of the mounting structures”. 
Claim 10 is also indefinite because it states “the one or more control lines supported by the channel” (Lines 20-21) and it is not clear if “the channel” refers to the channel of the first boom arm, the channel of the second boom arm, or both channels.  For the purpose of examination Lines 20-21 will be interpreted to state “the one or more control lines supported by the channels”. 
Claims 11-17 depend on Claim 10, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 11 is indefinite because it states “wherein the composite tube is a carbon fiber tube, and the non-composite chase member is an aluminum extrusion” (Lines 1-2) and it is not clear if “the 
Claim 14 is indefinite because it states “wherein each of the plurality of nozzle bodies include a respective clamp” (Lines 2-3) and it is not clear if there is each nozzle body of the plurality of nozzle bodies include a respective clamp or not.  For the purpose of examination Clines 2-3 will be interpreted to state “wherein each nozzle body of the plurality of nozzle bodies includes a respective clamp”.
Claim 15 is indefinite because it states “wherein the non-composite chase further includes a second mounting structure, and wherein the boom arm further includes a cap mounted to the second mounting structure, the cap at least partially enclosing the channel” (Lines 1-4) and it is not clear if “the non-composite chase” is the non-composite chase of the first boom arm, the non-composite chase of the second boom arm, or both non-composite chases.  Also, it is not clear if “the boom arm” is the first boom arm, the second boom arm, or both boom arms.  Additionally, it is not clear if “the channel” is the channel of the first boom arm, the channel of the second boom arm, or both channels.  For the purpose of examination Lines 1-4 will be interpreted to state “wherein each of the non-composite chases further include a second mounting structure, and wherein the first boom arm and the second boom each further include a cap mounted to one of the second mounting structures, each of the caps at least partially enclosing one of the channels”. 
Claims 16-17 depend on Claim 15, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected as being anticipated by US PGPUB 2016/0262371 A1 to Hiddema et al. ("Hiddema"). 
Regarding Claim 1, Hidemma discloses an agricultural vehicle (Fig. 1 #10) comprising:
a chassis (Fig. 1, the chassis including the base of the tractor #12, the hitch #14, and the tongue #16); 
wheels (Fig. 1, the wheels on the tractor #12) supporting the chassis for moving the vehicle; 

	a longitudinal truss member (Figs. 3 # 20a and #20b together forming the longitudinal truss member), and 
	a longitudinal chase (See annotated Fig. 12 applied to #20a and #20b) supported by the longitudinal truss member, the longitudinal chase including a channel (See annotated Fig. 12, the entire space enclosed by #242 in Fig. 13) and a cover (Fig. 6 #121 and #122 cover plumbing within part of the channel) for the channel; 
an application system including 
	a product tank (Fig. 2 # 18) supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field, 
	a plurality of nozzle bodies (Fig. 4 # 107), 
	a piping system delivering the agricultural product to the plurality of nozzle bodies (Paragraph 0102, “liquid delivery means”) and 
	one or more control lines (Fig. 4 #108, #109, and #110 make up one control line, the pipes controlling the nozzles by delivering fluid to them) coupled to the plurality of nozzle bodies and for controlling the plurality of nozzle bodies, the one or more control lines supported by the channel (Fig. 16, #108, #109, and #110 are supported within part of the channel by #121 and #122).
As to Claim 2, Hiddema further discloses wherein the longitudinal truss member includes a composite tube (Fig. 4 # 101, Paragraph 0050 “a composite material may be used”), and wherein the boom arm further includes a longitudinal chase member (See annotated Fig. 12) having the longitudinal chase, wherein the longitudinal chase member is a non-composite member (Paragraph 0114, “The 
As to Claim 3, Hiddema further discloses wherein the composite tube is a carbon fiber tube (Paragraph 0050, “Alternatively, a composite material may be used such as glass fibre, carbon fibre or Kevlar”), and the non-composite longitudinal chase member is an aluminum extrusion (Paragraph 0114, “Alternatively aluminum or a composite material may be used.”). 
As to Claim 4, Hiddema further discloses wherein the longitudinal chase member further includes a mounting structure (Fig. 9, #108), and wherein the plurality of nozzle bodies are supported by the mounting structure (Paragraph 0103, “Nozzles 107 (including associated valves) are clamped and plumbed to the pipework”).  
As to Claim 5, Hiddema further discloses wherein the mounting structure includes a rail (Fig. 9 #108), and wherein each of the plurality of nozzle bodies include a respective clamp coupling the nozzle body to the rail (Paragraph 0103, “Nozzles 107 (including associated valves) are clamped and plumbed to the pipework”).
As to Claim 6, Hiddema further discloses wherein the longitudinal member further includes a mounting structure (Fig. 9 # 108), and wherein the cover (Fig. 6 # 121 and # 122) further includes a cap (Fig. 7 # 121) mounted to the mounting structure, the cap at least partially enclosing the channel (Fig. 9, part of the channel that the plumbing routes through is enclosed by #121). 
As to Claim 7, Hiddema further discloses wherein the cap includes a plurality of ports (Fig. 6, the holes formed between # 121 and # 122) and wherein the one or more control lines includes a plurality of branches (Fig. 16 the first pipe # 108 has branches that are the second pipe #109 conveying fluid to the nozzles #109 and the third pipe #110 that is the return line.  Each branch exits through holes formed between #121 and #122) exiting the plurality of ports. 

As to Claim 9 Hiddema further discloses wherein the application boom further includes a second boom arm (Fig. 3, the right side of the boom) including
	 a second longitudinal truss member (Fig. 3 # 20d and #20e together forming the second longitudinal truss member), and
	a second longitudinal chase (See Annotated Fig. 12, applied to #20d and #20e) supported by the second longitudinal truss member, the second longitudinal chase including a second channel (the entire space enclosed by #242 in Fig. 13) and a second cover (Fig. 6 #121 and #122) for the second channel, and
wherein the application system further includes
	a second plurality of nozzles bodies (Fig. 4 # 107 within #20d and #20e), and
	a second one or more control lines (Fig. 4 #108, #109, and #110 within # 20d and #20e make up a second control line, the pipes controlling the nozzles by delivering fluid to them) coupled to the second plurality of nozzle bodies and for controlling the second plurality of nozzle bodies, the second one or more control lines supported by the second channel (Fig. 16, #108, #109, and #110 are supported within the second channel via #121 and #122).
Regarding Claim 10, Hidemma discloses an agricultural vehicle (Fig. 1 #10) comprising: 
a chassis (Fig. 1, the chassis including the base of the tractor #12, the hitch #14, and the tongue #16); 
wheels (Fig. 1, the wheels on the tractor #12) supporting the chassis for moving the vehicle; 

	a first boom arm (Fig. 3 # the left side of the boom) and a second boom arm (Fig. 3 # the right side of the boom), each of the first boom arm and second boom arm including, respectively, 
		a longitudinal composite tube (Fig. 4 # 101, Paragraph 0050 “a composite material may be used”) having a first length (See annotated Fig. 16) , 
		a non-composite chase (See annotated Fig. 12, Paragraph 0114, “The brackets are preferably moulded from a plastics material.  Alternatively aluminum or a composite material may be used.”) having a second length substantially similar to the first length (See annotated Fig. 16, the lengths are the same), the non-composite chase including a channel (See annotated Fig. 12, the entire space enclosed by #242 in Fig. 13) and a mounting structure (Fig. 9, #108), 
and 
an application system including 
	a product tank (Fig. 2 # 18) supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field, 
	a plurality of nozzle bodies (Fig. 4 # 107), each of the plurality of nozzle bodies coupled to one of the mounting structures (Paragraph 0103, “Nozzles 107 (including associated valves) are clamped and plumbed to the pipework”) and having a product dispensing nozzle (the end tip of #107 from which fluid exits); 
	a piping system (Paragraph 0102, “liquid delivery means”) delivering the agricultural product to the plurality of nozzle bodies, and
	one or more control lines (Fig. 4 #108, #109, and #110 make up one control line, the pipes controlling the nozzles by delivering fluid to them) coupled to the plurality of nozzle bodies and for 
As to Claim 11, Hidemma further discloses wherein the composite tube is a carbon fiber tube (Paragraph 0050, “Alternatively, a composite material may be used such as glass fibre, carbon fibre or Kevlar”), and the non-composite chase member is an aluminum extrusion (Paragraph 0114, “Alternatively aluminum or a composite material may be used.”).
As to Claim 12, Hidemma further discloses wherein each of the longitudinal composite tubes has an exterior surface that is an oval shape (See Annotated Fig. 12, multiple exterior surfaces of the longitudinal composite tube have portions that are oval shaped).
As to Claim 14, Hidemma further discloses  wherein each of the mounting structures includes a respective rail (Fig. 9 #108), and wherein each of the plurality of nozzle bodies include a respective clamp coupling the nozzle body to one of the rails (Paragraph 0103, “Nozzles 107 (including associated valves) are clamped and plumbed to the pipework”).
As to Claim 15, Hidemma further discloses wherein the non-composite chase further includes a second mounting structure (Fig. 7 # 111), and wherein the boom arm further includes a cap (Fig. 7 #121) mounted to the second mounting structure (Paragraph 0106 “the upper part 121 is mounted to the bracket 111), the cap at least partially enclosing the channel (Fig. 9, part of the channel that the plumbing routes through is enclosed by #121).
As to Claim 16, Hidemma further discloses wherein the cap includes a plurality of ports (Fig. 6, the holes formed between # 121 and # 122) and wherein the one or more control lines includes a plurality of branches (Fig. 16 the first pipe # 108 has branches that are the second pipe conveying fluid to the nozzles #109 and the third pipe that is the return pipe #110.  Each branch exits through holes formed between #121 and #122) exiting the plurality of ports.

Regarding Claim 18, Hidemma discloses an application boom (Fig. 1 # 20) for an agricultural vehicle for delivering agricultural product to an agricultural field, the application boom comprising: 
a longitudinal composite tube (Fig. 4 # 101, Paragraph 0050 “a composite material may be used”) having a first length (See annotated Fig. 16), 
a non-composite chase (See annotated Fig. 12, Paragraph 0114, “The brackets are preferably moulded from a plastics material.  Alternatively aluminum or a composite material may be used.”) having a second length substantially similar to the first length (See annotated Fig. 16) and being supported by the longitudinal composite tube, the non-composite chase including 
	a channel (See annotated Fig. 12 the entire space enclosed by #242 in Fig. 13) for supporting one or more control lines (Fig. 16, #108, #109, and #110 make up a control line that is supported in the channel by #121 and #122), 
	a first mounting structure (Fig. 9, #108) for supporting a plurality of nozzle bodies coupled to the one or more control lines (Paragraph 0103, “Nozzles 107 (including associated valves) are clamped and plumbed to the pipework”), 
	a second mounting structure (Fig. 7 #111) and 
	a cap (Fig. 7 #121) mounted to the second mounting structure (Paragraph 0106 “the upper part 121 is mounted to the bracket 111), the cap including a plurality of ports (Fig. 6, the holes formed between # 121 and # 122) for a plurality of branches of the one or more control lines (Fig. 16 the first pipe # 108 and the second pipe #109.  Each branch exits through holes formed between #121 and #122) to exit from the channel and couple to the plurality of nozzle bodies.

As to Claim 20, Hidemma further discloses wherein the composite tube is a carbon fiber tube (Paragraph 0050, “Alternatively, a composite material may be used such as glass fibre, carbon fibre or Kevlar”), and the non-composite chase member is an aluminum extrusion (Paragraph 0114, “Alternatively aluminum or a composite material may be used.”).

    PNG
    media_image1.png
    621
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    1033
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiddema.

Regarding Claim 12 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the exterior surface of the longitudinal composite tube elliptical or oval shaped, since it has been held that the shape of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant per In re Dailey.  See MPEP 2144.04.IV.B.  Making the exterior surface of the longitudinal composite tube elliptical or oval shaped would produce the same result of a trapezium, square, or rectangular profile with or without straightening tubes by providing a rigid structure to hold the non-composite chase while still allowing boom sections to be folded. 
Claim 13 is rejected under U.S.C. 103 as being unpatentable over Hiddema in view of US PGPUB 2019/0098846 A1 to Murphy (“Murphy”). 
As to Claim 13, Hidemma fails to disclose further comprising a lift arm arrangement that connects the application boom to the chassis and is configured to raise and lower the application boom.
However, Murphy discloses an agricultural vehicle (Fig. 1 # 100) comprising a lift arm (Paragraph 0022 “Although not shown in Fig. 1, a lift actuator may be coupled to the center frame 114”) that connects an application boom (Fig. 1 #124) to a chassis (Fig. 1 #114) and is configured to raise and lower the application boom for the purpose of adjusting the boom location (Paragraph 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the agricultural vehicle of Hidemma to have a lift arm 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 1, 2021